Title: To James Madison from Arthur Breese, 17 December 1796
From: Breese, Arthur
To: Madison, James


Sir.
Whitestown Dec. 17h. 96.
Your letter of the 13h. May last, was handed me some time since by Mr. Vanwyck. He informed me that since he had seen you, Mr. Bailey & himself had agreed to take the Lot you sold them at the Estimated quantity 900. acres, Declining a Resurvey.
I am inclined to believe that the Lot would more than hold out, Nine hundred Acres. I have the honor to be Sir with much Respect Your Very Obt. Sert.
Arthur Breese
